Title: From John Quincy Adams to Caroline Amelia Smith De Windt, 19 March 1819
From: Adams, John Quincy
To: De Windt, Caroline Amelia Smith


				
					My Dear Niece
					Washington 19 March 1819
				
				I gave the Portrait of my beloved and lamented Sister your dear Mother, to mine, without reserve and to be disposed of at her pleasure—And however gratifying it would be to me, to be the possessor of it myself, I acknowledge your still stronger claim to it, and were it mine to give away again, would ask your acceptance of it—I have no such powers for it is yours, by the donation of her to whom it alone belonged—Yet the truly delicate and affectionate doubt of my ever honord father, which induced you to make the enquiries in your Letter deserves all my gratitude and excites in my breast emotions of a soothing though melancholy pleasure—From the occurrence of the incident I cherish the hope that while the picture shall habitually present you the faithful image of her whom it represents and the blessed memory of her from whom you will have received it, with those deep and tender recollections will be sometimes congenially mingled the thought of him among the purest joys of whose life is the happiness of having been the brother  and the Son of such unsurpassed excellence upon Earth—of your affectionate friend and Uncle—
				
					
				
				
			